Ethridge, J.
(dissenting).
I am unable to concur in the decision of the majority for two reasons: First, because the constitutional amendment to section 33 known as the initiative and referendum' amendment suspends the operation of an act of the legislature not containing an emergency *747clause for ninety days after the passage of the act; and, second, because the terms of the act- providing for an election under section 260 of the Constitution were not complied with in this case, and because the act made no provision for holding the elections in parts of Sunflower and Sharkey counties in which division there was no election precinct, the act failing to provide a place to hold the election.
I shall take up the initiative and referendum propositions first.
Chapter 348, Laws of 1918, provides for the creation of a new county to be called Humphreys county, and provides for the organization of same. This act, by the terms of section 24, was to take effect and be in force after its passage, and was approved March 28, 1918.
The act contained no recital that there was any emergency requiring it to go into operation at once for any reason in accordance with the requirements of the third clause of section 33 of the Constitution as amended. Prior to March 29, 1916, the whole legislative power of the state was vested in the legislature, consisting of a Senate and House of Representatives. On the 29th day of March, 1916, however, the legislature inserted the initiative and referendum amendment now constituting section 33 of the Constitution. By the first section of this amendment the people reserved the’ initiative power to enact legislation which is not involved in this suit.
By the second section the people reserved the power of referendum to themselves. Section 2, 3, and 4, so far as pertinent to this suit, are set out, and the particular parts specially bearing on the construction of this act underscored.
“2. The second power reserved by the people is the referendum, and it may be ordered either by a petition signed by the required number of qualified voters or by the legislature, as other bills are enacted. Not more than six thousand (6,000) qualified voters may be required to sign and make valid referendum petition. *748The filing of a referendum petition against one or more items, sections or parts of any measure shall not delay the remainder from becoming operative. Referendum petitions against measures passed by the legislature shall be filed with the secretary of state not later than ninety (90) days after the final adjournment of the session of the legislature at which such measures were passed, except when adjournment shall be taken temporarily for a longer period than ninety (90) days, in which case such petition shall be filed not later than ninety (90) days after such temporary adjournment. All measures referred to a vote of the people by referendum petitions shall remain in abeyance until such vote is taken.
“3. If it shall be necessary, for the immediate preservation of the public peace, health or safety, then a measure shall become effective without delay; such necessity shall be stated in one section, and if, upon a yea and nay vote, three-fourths of those voting in each house shall vote in favor of the measure going intp immediate operation, such measure shall become operative at once. It shall be necessary to state in such section the facts constituting such emergency: Provided, that an emergency shall not be declared on any franchise or special privilege or act creating any vested right or interest, or alienating any property of the state. If a referendum petition is filed against such emergency measure, such measure shall be a law until it is voted upon by the people, and if it is then rejected by a majority of the voters voting thereon, it shall be thereby repealed.
“4. The word ‘measure’ as used herein means any law, bill, resolution, constitutional amendment, or any other legislative measure. All elections on general, local and special measures referred to the people of the state shall be held at the general state or congressional elections, except when the legislature shall order a special election. Any measure submitted to the people, as herein provided, shall take effect and become law *749when approved by a majority of the votes cast thereon, and not otherwise.”
It will be observed that in paragraph 2 it is provided that: “The filing of a referendum petition against one or more items, sections or parts of any measure shall not delay the remainder from becoming operative.”
This language clearly implies that the act is not operative in any of its parts upon the filing of a petition for referendum within the ninety days provided for in the Constitution. Further on it provides that: ' “All measures referred to a vote of the people by referendum petitions shall remain in abeyance until such vote is taken.”
This is clearly an implication that the act is in abeyance at the time of the filing of the petition. How can it be said that an act remains in abeyance if it was in full force and effect on the filing of the petition? It could not remain in abeyance unless it was already in abeyance, and if these clauses stood alone it seems to me it would be sufficient to warrant the court in holding that the act did not become effective until after the expiration of the ninety days provided by the Constitution for the filing of the petition for referendum.
When we take the terms of section 3, however, it seems to me that the conclusion is inescapable that no act or measure passed by the legislature can become operative except according to the, terms of this paragraph, and only such acts can become operative at once as shall be necessary for the immediate preservation of the public peace, health or safety, and in cases where it is necessary for the preservation of the public peace, health or safety, the act must contain a section stating such, fact' constituting such necessity or emergency, and then the act must be put in force on a roll call with yea and nay vote showing three-fourths of those voting in each house in favor of the measure going into immediate operation. It seems to me that *750no language could be plainer than the language of this paragraph quoted above. The act distinctly says that in cases named then the measurfe shall become effective without delay, and such measure shall become operative at once.
Under paragraph 4 the word “measure,” as used in the constitutional provision, means any law, bill, resolution, or constitutional amendment, or any other legislative measure. The referendum therefore applies to both public and private acts of the legislature, and to general and local legislation. This paragraph provides again that any measure submitted to the people as herein provided shall take effect and become law when approved by a majority of the votes cast thereon, and not otherwise. If the act takes effect before the petition is filed, how could it be made to take effect again on a different contingency, or on a different condition? The measure passed by the legislature against which an initiative petition is filed by the very terms of the Constitution shall take effect and become law when approved by a majority of votes cast thereon, and not otherwise. How can a measure become a law on this contingency if it was already a law before the voting happened? Under the majority opinion the act has the force of law all the while; yet under this clause it is provided that it shall take effect and become a law on this contingency, and not otherwise.
If the framers of the amendment had intended the act to become a law on its passage, it would merely have provided for the suspension of the law on the filing of the petition, but the constitutional amendment nowhere provides a suspension in terms, or, as I see it, by any fair implication. It is undertaking to keep an act of the legislature in abeyance until a vote is taken thereon, and under the terms of the Constitution it does not become a law until so approved by the people.
It is true that section 75 of the Constitution, enacted long prior to the initiative and referendum amendment, *751provided that an act of the legislature of a general character would not become effective until sixty days after the approval of the act, unless it had a clause fixing an earlier date. The spirit and purpose of this section.of the Constitution was to allow a period to elapse after the passage of a law before it became effective, except in case of an emergency, to the end that the people whose rights and liberties might be affected might acquire knowledge of the terms of the law.
As I understand the rule, an amendment to a Constitution is not to be pared away by construction to prevent it modifying some other section or clause of the Constitution. The amendment must be construed so as to give it full force and effect, and if, so construed, it conflicts with another provision theretofore in the Constitution, the effect would be to repeal or modify such section of the Constitution. While repeals by implication are not favored in law, and while the court will construe as far as possible the two provisions so as to give each effect, yet in case of an original provision and an amendment, the construction harmonizing the two sections must be such as not to impair the full purpose and scope of the new provision.
In all of the cases in other states which have construed constitutional provisions which have similar terms as to when an act would become effective, the courts have held that it did not become effective until the time for filing the referendum petitions had expired. Thése cases have been referred to in the majority opinion, and I invite a careful reading of the decisions quoted from in the majority opinion upon this proposition. I do not think these opinions can be interpreted so as to harmonize with the majority opinion. Sears v. Multnomah County, 49 Or. 42, 88 Pac. 522; State v. Moore, 103 Ark. 48, 145 S. W. 199; State v. Carter, 257 Mo. 52, 165 S. W. 773; State ex rel. Attorney General v. Crawford, 36 N. D. 385, 162 N. W. 710, Ann. Cas. 1917E, 955. In *752the last case cited it is true that each o'f the five judges wrote separate opinions, but the discussions are valuable.
The case of Beall v. State ex rel. Jenkins, 103 Atl. 99, is. the only one of the cases cited whose reasoning and language supports the conclusion of the majority. In that case, however, the initiative and referendum to the Constitution do not apply to the law in question. Section 6 of the act there construed provided that no law licensing, regulating, prohibiting, or submitting to local option the manufacture or sale of spirituous liquors shall he referred or repealed under any act of the provisions of this article. All that was said in that opinion as to the effect filing a petition would have upon an act giving effect is pure dictum, and has no application as authority. I think the reasoning does not accord with the reasoning of the weight of authority where the question has been properly presented and passed upon.
The majority opinion says that the legislature which, inserted- this amendment in the Constitution after such insertion passed a great many important measures, practically all of which were made to take effect from and after their passage, and that the legislature of 1918 was composed of the members of that of 1916, and passed acts in the same manner, and it is therefore manifest that the legislative interpretation placed upon the amendment did not repeal section" 75, and that the Governor, in approving these acts, interpreted the act for the executive department • in the same way. The construction of the amendment by the legislature or by the Governor is not important, because such construction has not been acquiesced in for a long time, and at all events will not be controlling or very influential with the court, whose sworn duty it is to uphold the Constitution according to its intendment as shown' by the language used therein. It does not require deep research into legislative acts to show that the Constitution had but small influence in the halls of legislativo^ *753B our he Cochran’s classical ridicule of “the constitutional lawyer in legislative bodies” seems to have fallen in fertile soil in Mississippi, and the rules of procedure enacted by the constitutional convention obtain but small recognition at the hands of the legislature, although section 40 of the Constitution containing the oath for members of the legislature in part reads as follows:
“I will, as soon as practicable hereafter, carefully read (or have read to me) the Constitution of this state, and will endeavor to note, and as a legislator to execute, all the requirements thereof imposed on the legislature.”
The Constitution is the body of laws enacted by the people in their sovereign capacity for the control and guidance of all officers and for the protection of all citizens of the state. It is the only shield that the people have from arbitrary power. Without the protection of the Constitution the legislature could jeopardize and destroy the most sacred rights of the citizen, and each citizen has a right to challenge the power of the legislature, and have the court adjudge whether the legislature was right or wrong in judging its own power, and it is the solemn duty of the court to uphold and protect people by upholding the Constitution regardless of any construction by any other officer or department of government. It is' true that constructions long acquiesced in are presumed to be correct, but this is ■ only a presumption, and wherever they are manifestly incorrect, it is the duty of the court to adopt a true construction of the Constitution. There is no place where the Constitution ought to be more sacredly observed than in legislative bodies of the state, and every act should be carefully scrutinized in the legislature to see that it does not violate the Constitution, and every doubt as to the constitutionality of an act ought to be resolved against its passage. There is no ground here to appeal to any rule of construction that would depart *754from the true construction because of any supposed hardship or injustice, because the act here was promptly challenged in the courts.
Under the holding of the majority greater mischief and injustice can result than can possibly come from" my construction. Suppose a new law on the subject of prohibition should be passed, and old laws on that subject upheld, and the law by its terms became in force and effect on its passage; in such case those desiring to operate saloons can file a petition and suspend the law until the next general election, and in the meantime ply their trade without molestation or regulation. The same is true of the anti-lottery law, the loan shark law, the usury law, the privilege tax laws, the anti-trust laws, and all other laws enacted for the security of the people. It would only require six thousand votes to bring about such result, which, of course, is only a small fraction of the votes of the state, and these could easily be obtained. Under my views of construction the laws passed by the legislature and made operative at once would not be destroyed, but only suspended for ninety days, and this would not produce serious disturbance. The legislature could easily prevent any difficulty by inserting the emergency section, and no mischief at all would result. In cases of acts already passed my construction would not destroy them, but they are now in force, and possibly in all cases no evil would result at all. Those in the future would be passed to conform to the decision, and the people would have an opportunity to know what the law was before their rights or liberties were jeopardized by the law, or before they did some act forbidden by the law, or failed to obey some command of the law.
As to the second proposition, I think the judgment of the court below should be reversed for the reason that the law was not complied with in holding the election as shown by the declaration and demurrer. *755The declaration alleges in reference to the failure to comply -with the law as to holding the election the. following:
“That the commissioners so appointed for Sunflower county gave notice of said election by posting at the courthouse of said county and posting at Siddons’ store, within the affected territory of said county, there being no regular election precinct within said territory, for the period of thirty days before said election, and nowhere else; that the commissioners so appointed for Washington county gave notice of said election by posting at the courthouse of said county at Beizoni and at Isola, those being the only two regular election precincts within the affected territory of said county, for a period of thirty days before said election, and nowhere else; that the commissioners so appointed for Holmes county gave notice of said election by posting at the courthouse of said county and at Putman’s schoolhouse therein, which was the only regular election precinct within the affected territory of said county, for a period of thirty days before said election, and nowhere else; and the commissioner’s so appointed for Sharkey county gave notice of said election by posting at the store of W. H. Ellis, Sr., there being no regular election precinct within the affected territory of said county, for a period of thirty days before said election, and nowhere else; and that the commissioners so appointed for Yazoo county gave notice of said election by posting only at Silver City, Louise, Midnight, and at the courthouse of said, county, for a period of thirty days before said election, but that, within the affected territory of said county, there were regular voting precincts at Silver City, Louise, Midnight, and Lake City, and no other notice of said election was given.”
These allegations are confessed to be true by the demurrer.
*756Chapter 348; Laws of 1918, creating Humphreys county, provides in section 2 as follows:
“That upon the approval of this act by the Governor, he shall appoint fifteen commissioners, three from that portion of Washington county to be embraced in Hum-phreys county, and three from that portion of Holmes county to' be embraced in Humphreys county, and three from that portion of Yazoo county, to be embraced in Humphreys county, and three from that portion of Sharkey county to be embraced in Humphreys county, and three from that portion of Sunflower county to be embraced in Humphreys county, all of whom shall be residents of the proposed new county. It shall be the duty of the said commissioners to give notice as required for special elections and within ninety days after the approval of this act, to hold elections in their respective territories, submitting to the quálified electors residing respectively therein the question of the creation of the said new county; and there shall be printed on the tickets used in said elections the words ‘For Hum-phreys County’ and the words ‘Against Humphreys County,’ and the said commissioners shall make returns of said election to the secretary of state within the time provided by law for making returns for general elections showing the result thereof; and if it shall appear upon and by, and from, the returns of said election that a majority voting therein in the respective portions of the territories proposed to be taken from each county and embraced in the new county have separately voted therefor, then in that event the Governor shall issue his proclamation declaring said Humphreys county created.”
Section 15 of the act reads as follows:
“That the registration books of the counties of Washington, Holmes, Yazoo, Sharkey and Sunflower shall be the registration books for the purpose of the election to be held in the territory embraced in the county of Humphreys as provided for in section 2 of *757this act, and the commissioners to he appointed by section 4 hereof [these election commissioners for the county to he appointed after the county is created] shall divide into convenient voting precincts the territory embraced in Humphreys county, and shall also provide for the registration of the qualified electors in said territory at least ten days before said election, and the polling places as now established in the counties of Washington, Holmes, Yazoo, Sharkey and Sunflower and embraced in Humphreys county shall be the polling’ places for the purpose of holding the election under sections 4 and 21 of. this act; but 'the said commissioners, if they see proper, may establish others, if the occasion requires. It is not intended by this act to limit the power of the board of supervisors of Humphreys county to fix and change voting precincts and voting places.”
Section 22 of the act reads -as follows:
“That for the purpose of ascertaining the qualified voters authorized to vote upon the creation of said county of Humphreys, as provided for in the second section of this act, the commissioners provided to be appointed as provided in section 2 of this act, shall obtain from the circuit clerks of said counties of Washington, Holmes, Yazoo, Sharkey and Sunflower at least ten days before the holding of said election a list of the qualified registered voters in the respective portions of said counties of Washington, Holmes, Ya-zoo, Sharkey and Sunflower to be embraced in Hum-phreys county, and said list to be certified to by said clerks, and said commissioners shall have a number of copies thereof, not less than ten made from said list so certified by said circuit clerks for use in the holding of said election.”
It will be noted from the above sections that on passage of the act the Governor would appoint commissioners therein named, and it was the duty of the commissioners to give notice as required for special elec*758tions, and within ninety days after the approval of this act to notify electors residing therein of the question of creating the new county.
The notice required in special elections is found in the chapter on registration and elections in section 4191, Code of 1906 (section 6825, Hemingway’s Code), which reads as follows:
“The commissioners of election of the several counties to whom the writ of election may he directed, shall, immediately on the receipt thereof, give notice of such election by posting notices at the courthouse,' and in each election district in the county, for as near thirty days as may he practicable; and the election shall be prepared for and held as in case of a general election. ’ ’
It will be observed that the commissioners of election by this section are to give notice of elections by posting notices at .the courthouse and each election district as near thirty days as may be practicable, and that the election shall be prepared for and held as in case of a general election.
According to the declaration as set out, and the brief for the appellee, there was a failure to post any notices at the precinct of Lake City, in Yazoo county. It will also be observed from the declaration that the election was not held at the precincts existing by law in the several counties; that is, the parts of the counties embraced in the proposed new county. In that part of the county of Washington embraced in the proposed new county there were two precincts, Belzoni and Isola. There was no election held at Isola, and the only place having an election was at Belzoni. In that part of the county of Yazoo embraced in the proposed new county, there were election districts and voting precincts in Silver City, Louise, Midnight, and Lake City. The only place where an election was held was Silver City.
*759The act of the legislature providing for the creation of Humphreys county, section 2 of which is quoted, does not provide for the commissioners to he appointed by the Governor to create any election districts or voting precincts. The act is entirely silent as to this so far as the election to vote on the county proposed is concerned. After the county was created by vote of the people, it became the duty of the state board of election commissioners to appoint a county hoard of election commissioners whose duty it was to divide the county into five convenient districts for the purpose of electing supervisors, justices • of the peace, and constables, and, after so dividing, it became their duty for holding the general election to elect one member of the legislature.
It will be noted, from the allegations of the declaration as to the election and notice of election held in Sunflower and Sharlcey counties, that there was no election precinct in the parts proposed to be incorporated in the new county, and that the act' did not provide for any place for the holding of elections in such territory, nor did it confer upon the commissioners to hold the election upon the proposition of creating the new county power to create such election districts.
Section 260 of the Constitution reads of follows:
“No new county shall be formed unless a majority of the qualified electors voting in each part of the county or counties proposed to be dismembered and embraced in the new county) shall separately vote therefor; nor shall the boundary of any judicial district in a county be changed, unless, at an election held for that purpose, two-thirds of those voting assent thereto. The elections provided for in this and the section nest preceding shall not be held in any county oftener than once in four years. No new county shall contain less than four hundred square miles; nor shall any existing county be reduced below that size.”
*760It will be noted from this section of the Constitution that no county can be created unless a majority of the qualified electors voting in each part of the county or counties to be dismembered and embraced in the new county shall separately vote therefor. The constitutional policy is that an election shall be held and shall be held separately in each part of the new county that is taken from territories embraced formerly in other counties. It is incumbent upon the legislature in creating a new county to see that the machinery for, carrying out the constitutional scheme is provided, and if it fails to provide adequate machinery, and if no adequate machinery exists under the general law, manifestly the county cannot be created.
The board of supervisors of a county are the only persons clothed with the authority by law under the present statutes with power to change election districts. Perkins v. Garraway, 59 Miss. 222. And, as the act in question did not clothe the commissioners appointed by the Governor with power to create precincts, they could not change the places for holding elections as fixed by law, and their act undertaking to do so is void. It was absolutely necessary to comply with the law in giving notice of elections at each election precinct as fixed by statute.
The act of 1918 creating the proposed county did not fix a time and place for holding the election, but this duty was vested in the commissioners, and, not having the time of the election fixed by law, the time must be fixed by the commissioners, and due notice given to the electors of the time and place for the holding of the election.
In 15 Cyc. 341, is found the following:
“A. Time and place are of the substance of every election, and as a rule it is essential to the validity of an election that it be held at the time and in the place provided by law; and if it be not so held the *761eligibility of the candidates voted for will not help, the matter.”
“B. In order to make a popular election legal, there must be a time fixed in advance for holding it, either by law or by the officer or officers empowered by law to appoint the time; and, if no time he fixed in either manner, no valid election can be held. If the time is fixed by general law, that will govern, and no election can be held at any other time except under statutes providing for special elections; and where the statute fixes the time for holding an election, there is no power to adjourn it to a subsequent day, unless the Constitution or statute, in terms authorizes such adjournment.”
In 15 Cyc., p. 320, under the head “Proclamation or Notice” of election, the following rule is laid down:
“A. The object of a proclamation is to give notice to the electors that the election will be held, and this notice lies at the foundation of any public elective system, and must be given in some form in order to hold a valid election.
“B. The time and place of holding' regular elections are generally prescribed by public laws, and, when this is so, the rule is that an omission to give the prescribed statutory notice will not vitiate an election held at the time and place appointed by law. In such case the provision for notice» is considered as directory, and not mandatory. The time and place being appointed by law, the electors are bound to take notice of the same, and therefore derive notice from the statute itself, inasmuch as they are presumed to know the law. The purpose of the prescribed notice is to give greater publicity to the election, but the authority to hold it comes directly from the statute; if it were otherwise, any public election might be defeated by the ignorance, carelessness, or design of the officers whose duty it is to give the notice. And a fortiori a defective official notice which does not mislead the *762electors or cause them to lose their votes will not vitiate a general election held under such circumstances; for, where there has been a substantial compliance with the requirements of the law in this regard, and there has been a fair election, the result cannot be defeated by mere technical irregularities. The vital and essential question in all the cases is whether the want of a statutory notice has resulted in. depriving a sufficient number of electors of the opportunity to exercise their franchise to change the result of the election.
“0. When the time and place of holding the election are not fixed by law, but the election is only to be called, and the time and place to be fixed by some authority named in the statute, after the happening of some condition precedent, it is essential to the validity of such an election that it be called, and the time and place of holding it be fixed by the very agency designated by law, and by none other; and where there is no notice of such an election, either by proclamation or in fact, and it is obvious that the great body of electors were misled for want of official proclamation, its absence becomes such an irregularity as prevents an actual choice by the electors and renders invalid any semblance of an election which may have been attempted. ’ ’
To the same effect see 9 E-. C. L., section 13, p. 990; 10 Amer. & Eng. Enc. of Law, p. 626.
In the majority opinion it is said: “In the statement of the case counsel for appellant mention certain alleged violations of the act, but do not cite any authorities sustaining this position, nor in fact argue these questions in their brief. We therefore say, in passing that these irregularities would not vitiate the elections” —citing Hatten v. Band, 112 Miss. 590, 73 So. 612; Shines v. Hamilton, 87 Miss. 384, 39 So. 1008; Johnson v. Board of Supervisors, 113 Miss. 435, 74 So. 321; Pradat v. Ramsey, 47 Miss. 24.
*763I respectfully submit that these cases do not touch the proposition at issue. It is true that counsel did not argue this point elaborately, but I understand from the briefs and record that it was insisted upon. In the case of Hatten v. Band, 112 Miss. 590, 73 So. 612, the irregularity there complained of did not relate at all to the time and place for voting and notice of election. As a general rule it is true that irregularities for holding an election do not affect the validity of an election, hut that does not apply to the conditions precedent to holding an election.
In the ease of Johnson v. Board of Supervisors, supra, the defect complained of there was that one of the commissioners was not a freeholder, which, of course, would not affect the validity of his acts, as he was at least a de facto officer; but the court further held that the act of the hoard was strictly in compliance with the statute.
In Shines v. Hamilton, supra, the contest was over the placing of the name on the ticket, and it was held that whether the ballot was strictly legal or not would not prevent the electors from holding the election, the electors being empowered to act in such case, and that the ballots actually used were properly counted. The case, of course, is not applicable, because the time and place were properly fixed by law.
In the ease of Pradat v. Ramsey, 47 Miss. 24, it was held that the entire machinery of election laws was designed to elicit an expression of the will of electors in the choice of officers; that the fundamental principle is that the election shall terminate according to the will of the majority or plurality of those qualified to vote, and, if this has been realized, that the mere omission of statutory observances prescribing the details for conducting elections will not vitiate it. If the election was held at the proper time and place, and under the supervision of competent persons, mere irregularities which concern the form will not avail to *764avoid it, unless it be shown that legal votes have been rejected or illegal votes received, etc. This decision does not support the position of the majority, but supports my position, because the vital element of a valid election, according to this authority, is that the election shall be held at the proper time and place, and under the supervision of competent persons. The point here involved was not involved in that case, and the principles announced do not authorize dispensing with the essential notice to electors.
There is a marked distinction in the authorities be-between elections held at a time and place fixed by law and elections depending upon notice by posting or publication. Every person being charged with knowledge of law must, of'course, be charged with notice of time and place for the holding of an election where that is fixed by law, but, where the notice is to be given, then the terms of the statute must be strictly complied with. How can it be said in this case that no prejudice resulted from holding the election at only one precinct where there were more than one precinct in the territory in which the election was to be held? For instance, if the voters lived around the community of Midnight and are required to go to a distant point to exercise the right of franchise rather than to a place fixed by law for them to vote, can we assume that all attended who desired to vote? The distance might be too far and the inconvenience too great for an elector to exercise his right. Why should the court uphold the holding of an election at only one precinct where.under the law four precincts existed? Under the general law an elector cannot vote outside of his election precinct. The voter might well know he was not registered at Silver City or Belzoni, and numbers of them may have gone to their respective precincts to vote and found no managers in charge to receive their vote. How can we say that failure to hold the election at the places fixed by law did not deny the ballot to *765qualified electors'? It is easy to see how manipulations of the kind charged in the declaration would result in carrying or defeating a proposition submitted to the electorate. It was in practical effect submitting to the voters of Silver City alone the question so far as Yazoo county was concerned, and submitting to the voters of Belzoni alone the right to determine for the territory taken from Washington county. Suppose, for instance, the vote had been held at Lake City alone; would the people of Silver City have been satisfied? And would not the result have been entirely different? The law on elections should be complied with, and especially so where the Constitution imposes a condition of holding an election, and obtaining the consent of the voters to the performance of an act. It seems to me that common fairness and good faith required the election to be held at each voting precinct, and that notice should have been given to the voters of each precinct by posting notices at such precincts for the time required by law.